DETAILED ACTION
Claims 1-3, 7, 9-14, 16-17 and 21-28 are presented for examination.
Claims 25-28 were amended.
This is a Final Action.
Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive.
With respect to claim 1 and 9 applicant argues on pages on page 7-8, Applicant makes the following arguments in view of claims 1 and 9, applicant argues that the “Applicant’s recitations are directed toward the recited data itself.  In contrast, Bansal is directed toward using detection of anomalies in the processing of the data, i.e., the requests are running slow to trigger an anomaly and a diagnostic session.”  Based on further consideration, examiner respectfully agrees with the applicant, an example given by Bansal is about how long a request takes to complete and identifying outlier based on this request, in paragraph [0054] wherein the outlier data is based on “request having a characteristic that satisfies a certain threshold”, therefore the request, i.e., query is the data, and the time complete value of the request, i.e., is not within the standard deviation of the request characteristics, however, further in combination with Ramsey, which teaches in Abstract, Paragraphs [0002]-[0004], adding an external software tool to identifier outlier data thereby preventing the insertion of outlier data in the database, wherein the outlier data is identified based on value of the data as mapped below.  So both the prior arts teach identifying outlier data one is based on values utilizing requests, and one is based on values in the database data themselves, the combination in view of BRI is an obvious combination that 

With respect to claims 25, 26, 27 and 28 on pages 9-11, applicant argues, “…wherein the grouping of records is inserted through a single statement” and “…wherein the grouping... sub-select query” is not taught by Barsness.
Examiner respectfully disagrees with the applicant. Based on reconsideration, “natural grouping” is defined in the paragraph 27 of the specification, “When inserting blocks of records it can be ensured that all records are within a specified deviation value. This means that a group of records can be inserted within a single statement or an insert could be done via sub-select query.”   Barsness teaches determining a normal operating range of values, in view of BRI this would incorporate a way of “natural grouping” as defined by the specification to be inserted in the tuple.  It is well known in the art that an insert is utilized in SQL to insert data, which can be done in a sub-select or single statements, thereby coming to the conclusion of obviousness that Barsness in combination with Bansal and Ramsey would teach these limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 7, 9-14, 16-17 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et. al. (US 2017/0126532) in view of Ramsey (US 2007/0173234 – IDS) further in view of Barsness et al. (US 2017/0154081)

	1.  Bansal teaches, A system for implementing intelligent standard deviation inserts (Abstract) into a relational database management system (RDBMS) comprising:
	a storage device configured to store a database (Fig 13: 1330);
	an interface (fig 13: 1360); and 
	a processing unit communicatively coupled to the storage device and to the interface, the processing unit configured to:
	receive a request, via the interface, to insert data into the database  (Paragraphs [0031] – inserting information into outgoing calls or requests, Fig 3A and 3B – monitoring requests in a database system; furthermore, Paragraph [0093]-[0095], Fig 11A, 11b & 12 teach a request for “Oder Service” for creating an order, i.e., inserting data into a database)
	process outlier data into the request by comparing data values of the outlier data with a specified deviation constraint (Paragraph [0054] – standard deviation to identify outliers, wherein the outlier data is based on “request having a characteristic that satisfies a certain threshold”, therefore the request is the data, and the time complete value of the request is not within the standard deviation of the request characteristics);
(Paragraph [0054], Fig 3B: 370 – an outlier within a standard deviation within a time frame response time would be inserted).; Bansal does not teach or disclose, automatically preventing insertion of the outlier data into the database to determine that data values of the outlier data exceed a specified deviation constraint;
storing the outlier data in a separate holding data structure;
However, Ramsey teaches, automatically preventing insertion of the outlier data into the database to determine that data values of the outlier data exceed a specified deviation constraint; (Abstract, Paragraphs [0002]-[0004] – teaches adding an external software tool to identifier outlier data thereby preventing the insertion of outlier data in the database, wherein the outlier data is identified based on value of the data); and 
Barsness teaches, storing the outlier data in a separate holding data structure (Paragraphs [0010] – teaches gathering and analyzing stream of tuples, determining a standard range of gathered values and determining outliers and interesting outliers into the stream computing applications; Figs 1:160 & 3:340, 350 and 370, Paragraph [0038], [0066] & [0071– teaches a outlier source/remover which are used for storing/removing and injecting previously or newly created outliers);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Bansal’s invention to allow for an external software tool to identifier outlier data as taught by Ramsey and to allow for storage of data into a separate structure as taught by Barsness.  This would allow Bansal’s invention the ability to validate data based on policies by providing an external software (Fig 3: 370 and 380, Barsness).

Claim 9 is similar to claim 1 hence rejected similarly.

10.    Bansal, Ramsey and Barsness teach, The method as recited in claim 9 wherein processing outlier data based upon deviation constraints includes applying insertion threshold analysis (Paragraph [0054] – threshold analysis to identify outlier, Bansal).

11.   Bansal, Ramsey and Barsness teach,  The method as recited in claim 9 wherein processing outlier data based upon deviation constraints includes identifying deviant data values within a specified time period (Paragraph [0058] – time period, Bansal).

12.    Bansal, Ramsey and Barsness teach, The method as recited in claim 9 wherein processing outlier data based upon deviation constraints includes checking whether data values of one or more given database columns are within specified amount of deviation (Paragraphs [0089]-[0092] – teaches a checking data values from database to determine where the specified amount of deviation is present, Bansal).

(Paragraph [0048] – configuration the parameters to diagnostic sessions, Bansal).

14.    Bansal, Ramsey and Barsness teach, The method as recited in claim 9 wherein processing outlier data based upon deviation constraints includes identifying a data value being inserted having a higher value than a specified threshold deviation constraint (Paragraph [0056] – higher rate of outliers, Bansal).

16.    Bansal, Ramsey and Barsness teach, The method as recited in claim 9 wherein processing outlier data based upon deviation constraints includes identifying deviation values within a specified window of time (Paragraphs [0089]-[0092] – teaches a checking data values from database to determine where the specified amount of deviation is present, Bansal).

17.    Bansal, Ramsey and Barsness teach, The method as recited in claim 9 wherein processing outlier data based upon deviation constraints includes identifying deviation values outside a threshold value, and applying a stored rejection policy (Paragraph [0090] – teaches a triggering policy, Bansal)  rejecting an insert and providing error codes and warning messages on an insert (Paragraphs [0041]-[0042] – teaches providing messages in view of monitoring the data, Bansal; Paragraph [0072], Fig 3:390 – teaches reactions to outlier values is detected as well as monitoring and automated response systems, Barsness).

(Paragraph 54 – teaches specific deviation value to identify outliers, Bansal).

22.	Bansal, Ramsey and Barsness teach, The system of claim 21, wherein the processing unit is configured to determine the specified deviation value based on a specified number of previously inserted records (Paragraph 54 – teaches specific deviation value based on requests to a database, which is well known to include inserts, such as updated, or deletions), Bansal).

Claims 23 and 24 are respectively similar to claims 21 and 22 hence rejected similarly.

25.  Bansal, Ramsey and Barsness teach, The system of claim 21, wherein the block of outlier data inserted into the database includes records within a naturally grouping, wherein the grouping of records is inserted through a single statement (Fig 3: 330 and 370, paragraph [0065] – teaches determining normal operating range of values for the tuples and inserting outliers into the stream, Barsness).  Barsness teaches that detection, removal and injection of outlier data can be done in any system utilizing stream-based computing, wherein the streaming data share characteristics of classical relational database (Paragraph [0019]).  Barsness further teaches inserting plurality of outliers, which can be construed to be a block of records due to Barsness teaching of utilizing streaming data with relational database characteristics. Barsness does not explicitly state that the injection (insertion) is based on a single statement, however, paragraph [0027] publication recites “When inserting blocks of records it can be ensured that all records are within a specified deviation value. This means that a group of records can be inserted within a single statement or an insert could be done via sub-select query.”
Accordingly, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to that the teaching of Barsness, injecting (i.e. inserting) outliers into tuples in the relational database systems (RDBMS) could be done using a single statement thus, providing the rationale to arrive at a conclusion of obviousness.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

26.	The system of claim 21, wherein the block of outlier data inserted into the database includes records within a naturally grouping, wherein the grouping of records is inserted through a sub-select query (Fig 3: 330 and 370, paragraph [0065] – teaches determining normal operating range of values for the tuples and inserting outliers into the stream, Barsness).  Barsness teaches that detection, removal and injection of outlier data can be done in any system utilizing stream-based computing, wherein the streaming data share characteristics of classical relational database (Paragraph [0019]).  Barsness further teaches inserting plurality of outliers, which can be construed to be a block of records due to Barsness teaching of utilizing streaming data with relational database characteristics. Barsness does not explicitly state that the injection (insertion) is based on a single statement, however, instant application, paragraph [0027] publication recites “When inserting blocks of records it can be ensured that all records are within a specified deviation value. This means that a group of records can be inserted within a single statement or an insert could be done via sub-select query.”

Claims 1-3, 7, 8, 21, 22, 25 and 26 are similar to claims 9-14, and 16-17, 27-28 hence rejected similarly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMRESH SINGH/Primary Examiner, Art Unit 2159